Exhibit 10.1

 
AMENDMENT NO.1 TO LOCKUP AGREEMENT
 


 
This Amendment No. 1 to Lock Agreement (this “Amendment”), dated as of February
9, 2011, is entered into by and among The Brainy Brands Company, Inc., a
Delaware corporation (the “Company”), and Dennis Fedoruk (the “Holder”).
 
WITNESSETH:
 
WHEREAS, the Company and the Holder are party to a LockUp Agreement, dated as of
November 24, 2010 (the “LockUp Agreement”);
 
WHEREAS, the Company and the Holder desire to amend the LockUp Agreement as more
particularly set forth below;
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
1.           2,000,000 shares of the Company’s common stock held by Holder are
released from the lock-up. For the avoidance of doubt, Holder will not be
restricted from selling, transferring or otherwise disposing of up to 2,000,000
shares of the Company’s common stock under the Lock-Up Agreement from and after
the date of this Amendment.
 
3.           Except as modified herein, the terms of the LockUp Agreement shall
remain in full force and effect.
 
4.           This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same Amendment.  A signature delivered by facsimile
shall constitute an original.
 
[Signature Page Follows]
 
 
1

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO AMENDMENT TO LOCKUP AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of this
9th day of February, 2011.
 
  
 
        By:
/s/ John  Benfield
         
Name: John  Benfield
   
 
   
Title: Chief Executive Officer
   
 
 

 


/s/ Dennis Fedourk
Dennis Fedoruk




Consented to by a Majority in Interest of the Subscribers pursuant to Section 9
of LockUp Agreement:
 
ALPHA CAPITAL ANSTALT
 
        By:
/s/ Konrad Ackerman
         
Name: Konrad Ackerman
   
 
   
Title: Director
Principal Amount of Notes held: $500,000
   
 
 

 
ADVENTURE VENTURES LLC
 
        By: /s/ Ari Kluger           Name: Ari Kluger    
 
   
Title:
Principal Amount of Notes held: $125,000
   
 
 



OSHER CAPITAL PARTNERS LLC
 
        By: /s/ Ari Kluger           Name: Ari Kluger    
 
   
Title:
Principal Amount of Notes held: $125,000

 
WHALVEHAVEN CAPITAL FUND LIMITED
 
        By: /s/ Eric Weisblum           Name: Eric Weisblum    
 
   
Title:
Principal Amount of Notes held: $500,000

 
FLM HOLDINGS LLC
 
        By: /s/ Sam Del Presto           Name: Sam Del Presto    
 
   
Title: Managing Member
Principal Amount of Notes held: $506,488.89



FJD HOLDING LLC
 
        By:             Name:    
 
   
Title:
Principal Amount of Notes held: $250,000

 
BRIO CAPITAL L.P.
 
        By: /s/ Shaye Hirsch           Name: Shaye Hirsch    
 
   
Title: Managing Member
Principal Amount of Notes held: $150,000



EDWARD KARR
 
        By:             Name:    
 
   
Title:
Principal Amount of Notes held: $100,000

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
MAIELLA INVESTMENT HOLDINGS LLC
 
        By:             Name:    
 
   
Title:
Principal Amount of Notes held: $150,000



BRISTOL INVESTMENT FUND, LTD.
 
        By: /s/ Paul Kessler           Name: Paul Kessler    
 
   
Title: Director
Principal Amount of Notes held: $280,000

 
BRISTOL CAPITAL ADISORS
PROFIT SHARING PLAN
 
        By: /s/ Paul Kessler           Name:  Paul Kessler    
 
   
Title: Authorized Signatory
Principal Amount of Notes held: $40,000

 

BRISTOL CAPITAL, LLC
 
        By: /s/ Paul Kessler           Name: Paul Kessler    
 
   
Title: Manager
Principal Amount of Notes held: $80,000



 
 
 
 

